Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 09/14/2022 have been fully considered but they are not persuasive.
The applicant argues that Gotoh et al. does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Gotoh et al. (figure 12) discloses an electro-optical device as claimed including a light-shielding film (portion of 41b; see at least paragraph 0089) disposed between the capacitance element and the transistor in the thickness direction of the substrate (44, 38, 36) and wherein each refractive index of the first electrode, the second electrode, and light- shielding film is higher than each refractive index of the dielectric layer, the first insulating film, and the second insulating film (the light shielding layers are made of silicon oxide and the electrodes are made of polysilicon; see at least paragraphs 0056, 0060, and 0065).  Even though the light shielding layer as disclosed by Gotoh et al. is disposed between some elements of the transistor, a light-shielding film (portion of 41b; see at least paragraph 0089) disposed between the capacitance element and the transistor in the thickness direction of the substrate (44, 38, 36).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotoh et al. (US 2004/257489).
Regarding claim 1, Gotoh et al. (figure 12) discloses an electro-optical device comprising: 
a substrate having light-transmissivity (31), 
a transistor (44, 38, 36), 
a capacitance element having light-transmissivity and including a first electrode, a dielectric layer, and a second electrode (32, 33, 34), the capacitance element being disposed between the substrate (31) and the transistor in a thickness direction of the substrate, 
a light-shielding film (portion of 41b; see at least paragraph 0089) disposed between the capacitance element and the transistor in the thickness direction of the substrate (44, 38, 36), 
a first insulating film (35) having light-transmissivity, and disposed between the light- shielding film and the capacitance element in the thickness direction of the substrate, and 
a second insulating film having light-transmissivity, and disposed between the light-shielding film and the transistor (39 or 42), 
wherein each refractive index of the first electrode, the second electrode, and light- shielding film is higher than each refractive index of the dielectric layer, the first insulating film, and the second insulating film (the light shielding layers are made of silicon oxide and the electrodes are made of polysilicon; see at least paragraphs 0056, 0060, and 0065). 
Regarding claim 6, Gotoh et al. (figure 12) discloses the first insulating film has a thickness thicker than that of the first electrode, the dielectric layer, the second electrode, or the light-shielding film.  
Regarding claim 7, Gotoh et al. (figure 12) discloses wherein the first electrode and the second electrode include polysilicon (see at least paragraph 0059).
Regarding claim 8, Gotoh et al. (figure 12) discloses wherein the first insulating film includes an inorganic material containing silicon.
Regarding claim 9, Gotoh et al. (figure 12) discloses wherein the light-shielding film includes tungsten silicide (see at least paragraph 0065).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al. (US 2004/257489).
Regarding claim 3, Gotoh et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Gotoh et al. is silent regarding a thickness dl of the first insulating film.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to calculate a thickness dl of the first insulating film using the equation (1): 
    PNG
    media_image1.png
    17
    533
    media_image1.png
    Greyscale
 m is 0 or a natural number, & is a wavelength of the light entering from the substrate, and ni is a refractive index of the first insulating film, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Gotoh et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Gotoh et al. is silent regarding a total thickness d2 of the first electrode and the second electrode.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to calculate a total thickness d2 of the first electrode and the second electrode using the equation (2): 
    PNG
    media_image2.png
    17
    718
    media_image2.png
    Greyscale
 m is 0 or a natural number, & is a wavelength of the light entering from the substrate, n2 is a refractive index of the first electrode or the second electrode, n3 is a refractive index of the dielectric layer, and d3 is a thickness of the dielectric layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al. (US 2004/257489) in view of Knepper et al. (US 2017/0256192).
Regarding claim 10, Gotoh et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Gotoh et al. is silent regarding an illumination device.  Knepper et al. (in at least paragraph 0042) teaches an electronic apparatus comprising: the electro-optical device according to claim 1, an illumination device configured to supply light emitted therefrom having a wavelength of a red component, a green component, or a blue component to the electro-optical device, and a control unit configured to control operation of the electro-optical device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the illumination device as taught by Knepper et al. in order to achieve higher brightness for the display device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871